Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because
Step 1: Claim 1 recites a computerized method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes that involve a simple translation of a HL7 message (a medical communication standard used to communicate between different medical institutions/hospitals) into a message in a language that would be understood by a patient. Such a language translation procedure from formal standards into a human language could readily be performed by a human mentally and using pen and paper.
In the claim, the steps of “receiving a Health Level 7 (HL7) message having a plurality of segments, at least a portion of the plurality of segments having information associated therewith that is to be utilized to generate a communication to be delivered to a communication recipient”, “determining, based on a first of the plurality of segments of the HL7 message, a language in which the communication is to be generated” and “applying a language map specific to the determined language to at least a portion of the information associated with the portion of the plurality of segments of the HL7 message to generate an output to be utilized to generate the communication in the determine language” are recited at a high level of generality such that it could be practically performed by a human mentally and using pen and paper.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“determining…” and “applying…”). Dependent claims 5, 11, and 17 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites “the determined language in which the communication is to be generated is a regional dialect”. Dependent claims 6 and 18 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites “ selecting the language map specific to the determined language”. Dependent claims 7 and 19 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites “the language map specific to the determined language is based upon an instrumental view of language”. Dependent claims 8 and 13 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites in part “determining, based on a third plurality of segments of the HL7 message…”. Dependent claim 12 add to the abstract idea the following limitation with recites in part “the language map configured to utilize the portion of the information associated with the portion of the plurality of segments of the HL7 message…”. Other than reciting “a computerized” operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of “a computerized” is recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “a computerized”. This limitation is merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional element does not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Step 1: Claim 10 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 10 recites an abstract idea of mental processes. In the claim, the functions of: “receiving a Health Level 7 (HL7) message having a plurality of segments, at least a portion of the plurality of segments having information associated therewith that is to be utilized to generate a communication to be delivered to a communication recipient”, “determining, based on a first of the plurality of segments of the HL7 message, a patient-specified language in which the communication is to be generated”, “selecting a language map configured to utilize at least a portion of the information associated with the portion of the plurality of segments of the HL7 message to generate a patient-specified-language-specific output to be utilized to generate the communication in the patient-specified language” are recited at a high level of generality such that it could be practically performed by a human mentally and using pen and paper.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations by a human but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“determine…”, “select…” and “generating”). Other than reciting “computer-readable media having computer executable instructions” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 10 recites the additional elements of “one or more non-transitory computer-readable media having computer executable instructions”. The “one or more non-transitory computer-readable media having computer executable instructions” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 10 recites the additional elements of “one or more non-transitory computer-readable media having computer executable instructions”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Step 2A, Prong One: Claim 16 recites an abstract idea of mental processes. In the claim, the functions of “receiving a Health Level 7 (HL7) message having a plurality of segments, at least a portion of the plurality of segments having information associated therewith that is to be utilized to generate a communication to be delivered to a communication recipient”, “determining, based on a first of the plurality of segments of the HL7 message, a patient-specified language in which the communication is to be generated”, “determining, based on a second of the plurality of segments of the HL7 message, a patient-specified communication protocol to be utilized to deliver the communication in the patient-specified language”, “applying a language map specific to the patient-specified language to at least a portion of the information associated with the portion of the plurality of segments of the HL7 message to generate a patient-specified language-specific output to be utilized to generate the communication in the patient-specified language” and “generating, in the patient-specified language, the communication to be delivered to the patient-specified communication protocol” are recited at a high level of generality such that it could be practically performed by a human mentally and using pen and paper. The step of generating the communication to be delivered to the patient-specified communication protocol, and given the open-ended example-based definition in the specification, it could be read as a doctor’s note or medical chart.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“determining…” and “applying…”). Other than reciting “one or more non-transitory computer-readable media having computer executable instructions” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 16 recites the additional elements of “one or more non-transitory computer-readable media having computer executable instructions.” The one or more non-transitory computer-readable media having computer executable instructions are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer; and a patient-specified communication protocol, the core method is directed to the abstract idea in the form of the above-noted mental process.  Generating the communication to be delivered to the patient in the patient-specified communication protocol: an email, IM, etc. to convey the message which is a well-known, conventional, and routine manner of outputting  information- i.e., it’s an insignificant extra-solution activity.  See MPEP 2106.05(g)- “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).” The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 16 recites the additional elements of one or more non-transitory computer-readable media having computer executable instructions. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept; and a patient-specified communication protocol, the core method is directed to the abstract idea in the form of the above-noted mental process.  Generating the communication to be delivered to the patient in the patient-specified communication protocol: an email, IM, etc. to convey the message which is a well-known, conventional, and routine manner of outputting  information- i.e., it’s an insignificant extra-solution activity.  See MPEP 2106.05(g)- “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).” The additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claims 9, 14, and 20 recite “…the specified communication protocol is one of Short Message Service (SMS), instant messaging, email and voice messaging” to convey the message which is a well-known, conventional, and routine manner or outputting information, i.e., it’s an insignificant extra-solution activity. See MPEP 2106.05(g)- “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).”
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oon (2010/0131923) in view of Skeen et al. (2003/0088543) and further in view of Jain (US Patent 11,200,967).
As to claim 1, Oon teaches a computerized method comprising: receiving a Health Level 7 (HL7) message ([0015] – healthcare information is exchanged using standard HL7 messages) having a plurality of segments ([0051-0055] – each health coding statement having one or more segments, [0059] – using messaging system for sending messages to and receiving information from the named medical objects).
Oon does not explicitly discuss generating a communication to be delivered to a communication recipient; determining based on a first of the plurality of segments of the HL7 message a language in which the communication is to be generated; and applying a language map specific to the determined language to at least a portion of the information associated with the portion of the plurality of segments of the HL7 message to generate an output to be utilized to generate the communication in the determined language.
Skeen teaches at least a portion of the plurality of segments having information associated therewith that is to be utilized to generate a communication to be delivered to a communication recipient ([0140] – where Skeen discussed exchanging documents between partners with different vocabulary dialect; the source documents augmented with additional metadata and added to the concept-id of each element then sent to recipient, hence it would have been obvious that a language in which the communication is to be generated); determining, based on the plurality of segments of the HL7 message ([0157-0159]), a language in which the communication is to be generated ([0140]). Oon further teaches health code statements divided into segments, each segment is a key value pair of health codes or named medical objects ([0051-0055]). It would have been obvious to incorporate the teachings of Skeen into the teachings of Oon and modify the first segment of the plurality of segments of Oon is a key value for a language to be generated for the patient for the purpose of generating suitable common language or dialect to support patient across a variety of regions.
Jain teaches applying a language map specific to the determined language to at least a portion of the information associated with the portion of the records to generate an output to be utilized to generate the communication in the determined language (col. 12, lines 27-64); and obtaining patient medical data and converting medical data into a user specific dialect (col. 5, lines 56-59).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Skeen and Jain into the teachings of Oon for the purpose of normalizing vocabulary for exchanging documents between partners with different vocabulary dialects to ensure the recipient can process the sent documents; and translating the terminology recorded by a medical professional using language or abbreviations recorded into ICD-10 or any other suitable common dialect.
As to claim 2, Skeen teaches the computerized method of claim 1 further comprising determining the next segment of the plurality of segments of the HL7 message ([0157-0159] – parsing the HL7 message, the MSH denotes the message segment and the next segment identifies the set of delimiters used in this segment) and an identity of the patient (Fig. 23 and [0162] – the PID and Patient ID). It would have been obvious to modify Skeen to have the next segment as the second segment of the plurality of segments that contain the PID in order to identify patient record.
As to claim 3, Oon teaches the computerized method of claim 1 wherein the communication recipient is a patient ([0057-0059] - using HL7 messaging system for sending and receiving messages, information, patient summary objects from the named medical objects, the communication recipient that receives patient summary object could be a health professional personnel or a patient requesting his/her medical health record).
As to claim 4, Oon teaches using HL7 messages to address problem with ability to move patient medical records from one health care location to another for the patient ([0017]), using HL7 messaging system for sending and receiving messages, information, patient summary objects from the named medical objects ([0057-0059]), hence the communication recipient that receive these communication pertaining to a patient or communication proxy for a patient.
As to claims 5, 11, and 17, Skeen teaches the computerized method of claim 1 wherein exchanging documents between partners with different vocabulary dialects, the source documents are augmented with additional metadata to ensure the recipient can process them ([0140]); and Jain teaches obtaining patient geographical information and patient medical data, converts medical data into a user specific dialect (col. 5, lines 56-59;(col. 12, lines 27-41).
As to claims 6, 18, Jain teaches medical records are commonly recorded by a medical professional using language known and understood by the medical professional creating the record. It is common place where the language recorded by one medical professional may differ from an understanding or interpretation by a different medical professional. This can be exasperated when dealing with medical professionals in different regions or having different primary languages. A translation system to translate the terminology recorded by one medical professional into ICD-10 or any other suitable common dialect (col. 12, lines 27-41), it would have been obvious that it is necessary to select the language map specific to the determined language when translating terminology recorded from one language to other suitable common dialect in different regions.
As to claims 7 and 19, Jain teaches the computerized method of claim 1, wherein the language map specific to the determined language is based upon an instrumental view of language (col. 12, lines 19-64).
As to claim 8, Oon teaches the computerized method of claim 2, further comprising, healthcare information is exchanged using a standard HL7 protocol under which health codes are slotted into predefined message fields ([0015]); health code statements divided into segments, each segment is a key value pair of health codes or named medical objects ([0051-0055]); a named medical object acts in accordance with a stored behaviour characteristic includes sending an email, sending an SMS message ([0060-0061]). It would have been obvious to modify Oon to have on a third of the plurality of segments of the HL7 message is a key value to specified communication protocol in which the communication is to be delivered to the communication recipient in order to make sure to send the recipient the appropriate communication protocol that the recipient can receive and process.
As to claims 9, 14 and 20, Oon teaches health code statements can be viewed as a series of medical objects divided into segments ([0051-0055]); a named medical object acts in accordance with a stored behaviour characteristic includes sending an email, sending an SMS message ([0060-0061]).
Claim 10 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Jain teaches the computing device comprising the artificial intelligence utilizing a microprocessor in digital communication with a digital data storage device (claim 1); obtaining patient medical data and converting medical data into a user specific dialect (col. 5, lines 56-59); applying a language map specific to the determined language to at least a portion of the information associated with the portion of the plurality of segments of the message to generate an output to be utilized to generate the communication in the determined language (col. 12, lines 27-41); and Skeen teaches at least a portion of the plurality of segments having information associated therewith that is to be utilized to generate a communication to be delivered to a communication recipient ([0140] – where Skeen discussed exchanging documents between partners with different vocabulary dialect; the source documents augmented with additional metadata and added to the concept-id of each element then sent to recipient, hence it would have been obvious that a language in which the communication is to be generated); a language in which the communication is to be generated ([0140]).
As to claim 12, Oon teaches receiving a Health Level 7 (HL7) message ([0015] – healthcare information is exchanged using standard HL7 messages) having a plurality of segments ([0051-0055] – each health coding statement having one or more segments, [0059] – using messaging system for sending messages to and receiving information from the named medical objects). Jain teaches applying a language map specific to the determined language to the information associated with the portion of the message to generate an output to be utilized to generate the communication in the determined dialect (col. 12, lines 27-64); and obtaining patient medical data and converting medical data into a user specific dialect (col. 5, lines 56-59). It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Jain into the teachings of Oon for the purpose of the terminology recorded by a medical professional using language or abbreviations recorded into ICD-10 or any other suitable common dialect to generate patient-specified language.
As to claim 13, Skeen teaches the HL7 message format due to the structured definitions of the format and the next segment identifies the set of delimiters used in this segment ([0159]) and the HL7 format dictates that the characters at the beginning of the line define the message segment that can be tokenized using the defined delimiters ([0157]); Oon teaches health code statements can be viewed as a series of medical objects divided into segments and each segment is a key value pair of explicit health codes or named medical objects; the head segment includes a genre explicit health code and the follower segments includes a predicated segment or Key Value Cliched Predicate ([0051-0055]); a named medical object acts in accordance with a stored behaviour characteristic includes sending an email, sending an SMS message; telephoning a stored telephone number, opening a computer port or communication channel to receive a service query ([0060-0061]) and Jain teaches obtaining patient medical data and converting medical data into a user specific dialect (col. 5, lines 56-59). It would have been obvious to modify Skeen to have the next segment as the second segment of the plurality of segments that contain the communication protocol in order to utilize the communication protocol to deliver the communication in the patient specified language and making sure to send the recipient the appropriate communication protocol that the recipient can receive and process; and incorporate the communication protocol taught by Oon as part of the segments of the HL7 message and obtaining user specific dialect as taught by Jain into the teachings of Skeen for the purpose of having necessary and sufficient information that allow a computational engine to parse the message without human intervention.
As to claim 15, Oon, Skeen, and Jain do not explicitly discuss the media of claim 13, wherein the first of the plurality of segments of the HL7 message and the second of the plurality of segments of the HL7 message are the same segment. However, Oon teaches each segment is a key value pair of explicit health codes or named medical objects; the head segment includes a genre explicit health code and the follower segments includes a predicated segment or Key Value Cliched Predicate ([0052-0055]); health code statements can be viewed as a series of medical objects divided into segments ([0051-0055]); a named medical object acts in accordance with a stored behaviour characteristic includes sending an email, sending an SMS message; telephoning a stored telephone number, opening a computer port or communication channel to receive a service query ([0060-0061]). Jain teaches applying a language map specific to the determined language to at least a portion of the information associated with the portion of the records to generate an output to be utilized to generate the communication in the determined language (col. 12, lines 27-64); and obtaining patient medical data and converting medical data into a user specific dialect (col. 5, lines 56-59). It would have been obvious to incorporate the teachings of Jain into the teachings of Oon and modify the first segment of the plurality of segments of Oon is a language to be generated for the patient for the purpose of generating suitable common language or dialect to support patient across a variety of regions; a second of the plurality of segments of the HL7 message a specified communication protocol in which the communication is to be delivered to the communication recipient in order to make sure to send the recipient the appropriate communication protocol that the recipient can receive and process; and the first and second segments could also have the same key value of Key Value Cliched Predicate in order for the first and second segment are the same segment since they can both have the same key value; or a segment is a key value pair of patient-specified language and communication protocol to deliver the communication to the patient since Oon teaches each segment is a key value pair of health codes or named medical objects [0052].
Claim 16 rejected for the same reasons discussed above with respect to claims 1 and 13. Furthermore, Jain teaches obtaining patient medical data and converting medical data into a user suitable dialect (col. 5, lines 56-59). Oon teaches healthcare information is exchanged using a standard HL 7 protocol under which health codes are slotted into predefined message fields ([0015]); health code statements can be viewed as a series of medical objects divided into segments ([0051-0055]); a named medical object acts in accordance with a stored behaviour characteristic includes sending an email, sending an SMS message; telephoning a stored telephone number, opening a computer port or communication channel to receive a service query ([0060-0061]). It would have been obvious that Oon suggests communication protocols that need to be used to deliver the communication or messages. It would have been obvious to deliver the converted medical data into a user suitable dialect taught by Jain to the patient in the patient specified communication protocol in order for the patient be able to access the communication/message using the communication protocol that the patient preferred.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652